DETAILED ACTION
The following Office action concerns Patent Application Number 16/475,175.  Claims 1-10, 12 and 14-21 are pending in the application.  
The restriction requirement as to claims 2-8 and 18-20 is withdrawn and the claims are rejoined for examination.
The applicant’s amendment filed April 15, 2022 has been entered.
The previous rejection of claims 1, 9, 10, 12, 14, 15 under 35 USC 102/103 over Krzeszewski et al is withdrawn in light of the applicant’s amendment.
Allowable Subject Matter
Claims 1-8, 10, 12, 14 and 21 are allowable over the closest prior art of Krzeszewski et al.  Krzeszewski et al does not teach a compound having the structure shown by formula (2).
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9, 15 and 18 are rejected under 35 U.S.C. § 112(b) because the definition of “R” in each claim is partially outside the scope of “R” as defined in claim 1.  In particular, the claims do not include the proviso regarding formation of an aromatic ring system.  As a result, the scope of claims 9, 15 and 18 is unclear.
Claims 16, 17 and 20 are rejected under 35 U.S.C. § 112(b) because they depend from canceled claim 13.
Claims 16 and 17 are rejected under 35 U.S.C. § 112(b) because the terms “the OLED” and “the emitting layer” lack antecedent basis.
Claim 17 is rejected under 35 U.S.C. § 112(b) because the term “the compound is as a matrix material” is indefinite regarding the term “is as.”
Claim 19 is rejected under 35 U.S.C. § 112(b) because the term “hydrocarbyl radical” in the definition of R2 is outside the scope of claim 1, from which claim 19 depends.
Claim 20 is rejected under 35 U.S.C. § 112(b) because the term “R2” lacks antecedent basis.
Response to Arguments
The previous rejection of claims 1, 9, 10, 12, 14, 15 under 35 USC 102/103 over Krzeszewski et al is withdrawn in light of the applicant’s amendment.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        May 11, 2022